





CITATION: R. v. Roper, 2011 ONCA 479



DATE: 20110627


DOCKET: C53439


COURT OF APPEAL FOR ONTARIO


Goudge, Juriansz and MacFarland JJ.A.


BETWEEN


Her Majesty the Queen


Respondent


and


Christopher John Roper


Applicant/Appellant


Daniel Moore, for the appellant


Lucas Price, for the respondent


Heard: June 24, 2011


On appeal from the sentence imposed on October 5, 2010, by
          Justice John D.D. Evans of the Ontario Court of Justice.


APPEAL BOOK ENDORSEMENT

[1]

In our view, the trial judge did not treat the appellants addiction as
    an aggravating factor. Rather, his reasons reflect his understanding of the
    appellants self awareness. Nor is the sentence manifestly unfit, given the
    serious problem presented by oxycodone in the community, the appellants criminal
    record, and the fact that, though an addict, the appellant was engaged in
    spreading the drug through the community.
[2]

The appeal is dismissed.
S.T. Goudge J.A.